Per curiam.
This disciplinary matter is before the Court on the petition of William M. Peterson (State Bar No. 574660), a member of the State Bar since 1988, for the voluntary surrender of his license. He filed the petition after the State Bar issued two Notices of Discipline related to grievances filed by two clients.
In his petition, Peterson admits that in his representation of two clients in different matters, he failed to adequately communicate with his clients, did not act with reasonable diligence and promptness in representing the clients, and, in effect, willfully abandoned their cases. He also’admits that he was served with Notices of Investigation in connection with each matter, but he failed to file a response. He admits that by this conduct, he has violated Rules 1.3,1.4, and 9.3 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum sanction for a violation of Rule 1.3 is disbarment and the maximum sanction for a violation of Rules 1.4 and 9.3 is a public reprimand. The State Bar recommends that the Court accept the petition.
We have reviewed the record and Peterson’s prior disciplinary record, which includes a three-year suspension (In the Matter of Peterson, 290 Ga. 794 (725 SE2d 252) (2012)) and two formal letters of admonition, and we agree to accept Peterson’s petition for voluntary surrender of his license, which is tantamount to disbarment. See Bar Rule 4-110 (f). Accordingly, it is hereby ordered that the name of William M. Peterson be removed from the rolls of persons authorized to practice law in the State of Georgia. Peterson is reminded of his duties'pursuant to Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.